675 S.E.2d 36 (2009)
STATE of North Carolina
v.
Terry Allen BOLES.
No. 52P09.
Supreme Court of North Carolina.
March 16, 2009.
Terry Allen Boles, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 30th day of January 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Dismissed Without Prejudice to Petitioner's Right to File in the Court of Appeals per Appellate Rule 22(a) by order of the Court in Conference this the 16th day of March 2009."